Citation Nr: 0809027	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacrococcygeal area/coccydynia.  

2.  Entitlement to service connection for dysthymic disorder 
as a secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from February 1964 to July 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in March 2005 and January 
2006 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

Also as originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to service 
connection for post-traumatic stress disorder.  However, the 
veteran indicated in his July 2006 substantive appeal that he 
no longer wished to pursue that issue, and it was withdrawn.  
Therefore, consideration is limited to the issues listed on 
the first page of the present decision.

The issue of entitlement to service connection for dysthymic 
disorder as a secondary to service-connected tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's single documented episode of back pain in 
service was acute and transitory, and a continuing chronic 
disability was not then present.  Degenerative disc disease 
of the lumbosacrococcygeal area/coccydynia did not manifest 
during service, and is not attributable to any event during 
service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacrocooccygeal 
area/coccydynia was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).



Factual Background and Analysis

The veteran contends that his current back disability began 
in service.  He asserts that in his duties as a flight 
meteorologist he repeatedly injured his tailbone during 
flights through a combination of being knocked off balance by 
continuous turbulence and G-forces which threw him into the 
edge of his seat.  He further asserts that prolonged exposure 
to G-forces could have caused his spinal column and nerves to 
compress and forced his coccyx to point forward.  

SMRs, however, fail to reveal any significant back 
symptomatology other than in May 1977 when the veteran was 
treated for right lumbar pain.  The veteran did not indicate 
any specific injuries during service, and none are 
documented.  Given that SMRs note no description of the type 
of injuries that the veteran now details and there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
years of service, it can only be concluded that any back pain 
was acute and transitory.  Moreover, no complaints or 
findings specific to the spine were recorded at the time of 
retirement from active duty in 1989.  As such, the SMRs do 
not affirmatively establish that a chronic lumbar spine 
disorder had its onset during military service.

Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent disability.  
Although the veteran has reported receiving treatment from 
private facilities between 1964 and 1980, those records are 
unavailable.  Thus, the claims folder is devoid of any 
treatment records or other medical documents pertaining to 
his claimed back disability until 1999, when the veteran 
began fairly regular treatment for low back/tailbone pain.  
Other records include radiological reports which reveal disc 
protrusion at L5-S1; degenerative changes at the lumbosacral 
vertebrae and hyper acute angulation of the tip of the 
coccyx; and mild predisposition to lumbar instability.  

This date leaves a significant 10-year gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  The absence of evidence of a back 
disability in the SMRs or of persistent symptoms of a back 
disorder between separation from service along with the first 
evidence of a back disability many years later constitutes 
negative evidence tending to disprove the assertion that the 
veteran was disabled from any disease or injury during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

More relevant evidence includes a July 2004 statement from a 
private physician noting treatment of the veteran since June 
2001 for complaints of light to moderate lower back pain due 
to constant exposure to turbulence and forces.  A second 
private physician submitted a statement in August 2004, which 
noted the veteran's duties as flight meteorologist included 
flying into adverse/severe weather conditions on a routine 
basis.  The exposure to prolonged turbulence/G-forces had an 
adverse impact on the veteran's coccyx and lower spine which 
contributed to the degenerative problems of the 
lumbosacralcoccyx that he has experienced since June 1999.  
The Board notes that the physician also stated that 
degenerative joint disease of the spine of the veteran is 
extremely common in persons over 40 years of age and 
particularly in males.  A statement issued by a third private 
physician indicates the veteran was initially seen in May 
2004 for history of chronic tailbone pain for the past 2 
years.  Examination revealed unstable distal fragment of 
coccyx.  X-rays were negative of fracture of dislocation of 
the coccyx.  The clinical impression was chronic coccydynia.  

Although these private medical opinions support the veteran's 
contention that his back disability is related to service, 
they have limited probative value as none of the physicians 
indicated any source, independent of the veteran, regarding 
medical history and the extent of the claimed injuries in 
service.  In evaluating medical opinion evidence, the Board 
may reject a medical opinion that is based on facts provided 
by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).  In this case, the other objective 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  The 
private physicians' opinions do not reflect knowledge of the 
veteran's entire history, since none of them addressed the 
lack of documented complaints during service and failed to 
account for the hiatus in the medical record from 1989 to 
1999.  It is also noted that the Court has held that a post-
service reference to injuries sustained in service, without a 
review of SMRs, is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  Therefore, the medical 
opinions, in context, are merely the recordation of the 
history as related by the veteran, and do not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (factors for assessing probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion) and 
Elkins v. Brown, (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's SMRs or another relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  The private 
medical opinions are entitled to minimal, if any, probative 
weight.  

As to the veteran's assertions that he sustained a back 
injury in service, the Board notes that he can attest to 
factual matters of which he had first-hand knowledge, e.g., 
multiple minor traumas to the back during flights and back 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, he is not qualified to render an opinion as 
to the causation or etiology of his currently claimed 
disorder, or establish a diagnosis based upon in-service 
experiences.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.).  Although the veteran 
has undertaken significant efforts to educate the Board as to 
the nature of his duties as a flight meteorologist and to 
explain the facts surrounding his repeated injuries, this 
evidence is not probative as to the issue of whether his back 
disorder is related to service.  Thus, the competent evidence 
in this case does not provide a basis for favorable action on 
the veteran's claim.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claim; 
however, given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that the claimed back disability may be associated 
with service.  Also because the evidence of record is 
sufficient to make a decision on the claim, VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a current disability and 
an indication of a causal connection between the claimed 
disability and a service-connected disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in September 2004, December 2004, and 
January 2005, the RO informed the veteran of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  These letters pre-
dated the RO's March 2005 rating decision.  See also VCAA 
letter dated in April 2007.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
is being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for degenerative disc disease of 
lumbosacrococcygeal area/coccydynia is denied.  



REMAND

The veteran reports that he suffers from depression, which he 
claims is related to his service-connected tinnitus.  Private 
medical opinions dated in June 2005, July 2006 and November 
2006 confirm the veteran's treatment for depression, and 
suggest a connection between his depression and his tinnitus.  

However, in September 2005 the veteran underwent a VA 
examination, which returned an Axis I diagnosis of dysthymic 
disorder, and an Axis III diagnosis of tinnitus with a GAF 
(global assessment of functioning) score of 60.  The examiner 
concluded that there was no evidence that the veteran's 
depression was caused by or result of his service-connected 
tinnitus.

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  Although 
the VA examiner opined with respect to the etiology of the 
veteran's depression, he did not sufficiently address the 
question of whether the veteran has additional disability 
resulting from aggravation of any non-service-connected 
depression by his service-connected tinnitus.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a definitive 
medical opinion regarding the etiology of the veteran's 
claimed depressive disorder and/or whether there has been a 
measurable permanent increase of his non-service-connected 
depressive disorder, caused by the service-connected 
tinnitus, is needed.  

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).  An assessment of the claim with 
consideration of the regulatory amendment with regard to 
these matters is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his depressive disorder or 
to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

2.  Then, afford the veteran an 
appropriate VA examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

a.  In the examination report, the 
examiner should discuss the nature and 
extent of the veteran's depressive 
disorder.  The examiner should then 
address whether it is at least as 
likely as not that the depressive 
disorder is caused by or aggravated by 
the service-connected tinnitus.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's tinnitus.  For 
example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline 
symptomatology after the effects of 
the service-connected tinnitus are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  After completing the requested 
action, and any 
additional notification and/or 
development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


